            Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 1 of 18



 1   LONGYEAR & LAVRA, LLP
     Van Longyear, CSB No. 84189
 2   Nicole M. Cahill, CSB No. 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: (916) 974-8500
 4   Facsimile: (916) 974-8510
 5   Attorneys for Defendant, COUNTY OF SACRAMENTO
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11   TAYLOR BROPHY,                  )                  Case No.:
                                     )
12              Plaintiff,           )
                                     )                  NOTICE OF REMOVAL OF ACTION
13       vs.                         )                  UNDER 28 U.S.C. § 1441 (a)
                                     )
14   COUNTY OF SACRAMENTO and DOES 1 )
     THROUGH 50, inclusive,          )                  Complaint Filed: 01/15/2020
15                                   )
                Defendants.          )
16                                   )
17
18   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

19          PLEASE TAKE NOTICE that Defendant COUNTY OF SACRAMENTO hereby

20   removes the above-captioned action from the Superior Court of the State of California, County

21   of Sacramento, to the United States District Court for the Eastern District of California.

22   Removal is based upon, inter alia, on the following grounds:

23          1.      On or about January 15, 2020, above-captioned Plaintiff commenced an action in

24   the Sacramento County Superior Court of the State of California entitled Taylor Brophy v.

25   County of Sacramento, Sacramento County Superior Court Case No. 34-2020-00273451 against

26   Defendant County of Sacramento.

27   ///

28   ///


                          NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441 (a)
                                                 -1
            Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 2 of 18



 1          2.      Plaintiff has filed proofs of service of summons and complaint in the state court

 2   reflecting service on or about January 22, 2020 of the named defendant. No answer or

 3   responsive pleading to the Complaint has been filed by defendant in this action. A copy of the

 4   Complaint and all documents served on Defendant in the state court action are attached here as

 5   Exhibit A.

 6          3.      This action is a civil action over which this Court has original jurisdiction under

 7   28 U.S.C. section 1331 and is one which may be removed to this Court by Defendant pursuant to

 8   28 U.S.C. section 1441(a), as Plaintiff asserted claims for relief in the Complaint pursuant to the

 9   U.S. Constitution and 42 U.S.C. section 1983. This Court also has supplemental jurisdiction of

10   Plaintiff’s pendent state law causes of action pursuant to 28 U.S.C. § 1367.

11          4.      Based on the foregoing, this Court has jurisdiction over this action. Accordingly,

12   this action is properly removed.

13
14   Dated: February 21, 2020                      LONGYEAR & LAVRA, LLP
15
                                                   By:_/s/ Nicole M. Cahill____________________
16                                                        VAN LONGYEAR
                                                          NICOLE M. CAHILL
17                                                        Attorneys for Defendant,
                                                          COUNTY OF SACRAMENTO
18
19
20
21
22
23
24
25
26
27
28


                          NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441 (a)
                                                 -2
     Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 3 of 18



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
                             EXHIBIT “A”
22
23
24
25
26
27
28


               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441 (a)
                                      -3
           Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 4 of 18


                                                                       FILED

 1   Keith D. Cable, Esq., CA SBN 170055                               Superior Court Of Cplifomia,
     CABLE LAW, APC
 2   101 Parkshore Drive, Suite 100                                     Oi/IS/2020
     Folsom, CA 95630
 3   Telephone: (916)608-7995                                                                   Deputy
     Facsimile: (916)608-7986                                           Casa Mumbur:
 4                                                                      34-2020-002: 3451
     Attorneys for Plaintiff
 5   TAYLOR BROPHY

 6

 7

 8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                COUNTY OF SACRAMENTO

10
     TAYLOR BROPHY,                                    Case No.:
11
                   Plaintiff.                          COMPLAINT FOR DAMAGES
12
     vs.                                               [AMOUNT DEMANDED EXCEEDS
13                                                     $25,000]
     COUNTY OF SACRAMENTO and DOES 1-
14   50, inclusive,                                    DEMAND FOR JURY TRIAL

15                 Defendants.

16
                                          COMPLAINT
17
             Plaintiff TAYLOR BROPHY complains of Defendant COUNTY OF SACRAMENTO
18
     and DOES 1-50, and each of them, and alleges as follows:
19
             1.    At all times relevant, Plaintiff TAYLOR BROPHY (hereinafter TIaintir) was,
50
     and is, a resident of Sacramento County, Calrfornia.
21
             2.    At all times relevant. Defendant COUNTY OF SACRAMENTO is a
22
     municipality duly organized under the laws of the State of California. Defendant COUNTY
                                                1

                         COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
        Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 5 of 18




 1   OF SACRAMENTO is responsible for Plaintiffs damages alleged herein because its

 2   official policies, practices, and/or customs were, either in whole or in part, the legal and

 3   proximate cause of PlaintifTs damages. Defendant COUNTY OF SACRAMENTO is also

 4   vicariously responsible for the actions of its employees which legally and proximately
                                          »
 5
     caused Plaintiffs damages, including, but not limited to, those employees working at the
 6
     Sacramento Main Jail, Rib Cosumnes Correctional Center, and Sacramento County
 7
     Sheriff s Department.
 8
            3.       The true names and capacities of defendants sued herein as DOES 1 -50,
 9
     inclusive, are unknown to Plaintiff at this time and therefore Plaintiff sues those
10
     defendants by such fictitious names. Plaintiff will seek leave to amend the Complaint to
11
     allege their true names and capacities when those names have been ascertained.
12
            4.       Defendant and DOES 1-50, and each of them, at all times herein
13
     mentioned, were the agents and employees of their co-defendants and in doing the things
14
     hereinafter alleged were acting within the course and scope of such agency and with the
15
     permission, consent, knowledge, and ratification of their co-defendants.
16
                 JURISDICTION. VENUE AND ADMINISTRATIVE REQUIREMENTS
17
            5.       Plaintiff hereby adopts and incorporates by reference paragraphs 1
18
     through 4, inclusive, and repleads the allegations contained therein as though fully set
19
     forth herein.
50
            6.       All of the actions and events alleged herein occurred in the County of San
21
     Sacramento and therefore the Sacramento County Superior Court is the proper venue for
22
     this action.

                                                  2

                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
        Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 6 of 18




 1          7.     Plaintiff has exhausted his administrative remedies. On or about May 8,

 2 2019, Plaintiff served Defendant COUNTY OF SACRAMENTO with a "Claim Against

 3 the County of Sacramento" by certified mail with return receipt in conformity with the

 4   California Government Code. Subsequently, on or about July 24, 2019, Defendant

 5 COUNTY OF SACRAMENTO served a "Notice of Rejection of Claim" on Plaintiffs

 6 counsel by regular United States mail.

 7                      FACTS COMMON TO ALL CAUSES OF ACTION

 8          8.     Plaintiff hereby adopts and incorporates by reference paragraphs 1

 9 through 7, inclusive, and repleads the allegations contained therein as though fully set

10 forth herein.

11          9.     On or about March 21, 2019, Plaintiff was an-ested within the City of

12   Folsom, County of Sacramento, by a California State Parks peace officer for operating a

13   vehicle while allegedly under the influence of alcohol. Plaintiff was transported to the

14 Sacramento Main Jail where he was booked for alleged violations of California Vehicle

15   Code §§ 23152(a) and 23152(d). The matter was assigned XREF # 3110039. Curiously,

16   after testing, Plaintiffwas advised at the Sacramento Main Jail that his blood alcohol

17 level did not exceed the respective legal limits for operating a motor vehicle.

18          10.    Plaintiff remained incarcerated for five (5) days at the Sacramento Main

19   Jail. Plaintiff was then transferred to the Rio Cosumnes Correctional Center (RCCC)

50   where he remained incarcerated for an additional twenty-two (22) days. At no time

21   during Plaintiffs incarceration was Piaintrff ever brought before a judge or provided any

22   type of procedural due process including, but not limited to, arraignment, bail hearing, or


                                                  3

                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
        Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 7 of 18




 1   probation revocation hearing. Moreover, during his incarceration, Plaintiff was advised

 2   by another inmate that Plaintiffs case had been called by a judge while that inmate was

 3   present in the Sacramento Superior Court on another matter.

 4          11.      On or about April 16, 2019, Plaintiff was advised by the staff at RCCC that

 5   he was being released. Plaintiff was never provided any reason or explanation for his

 6   extended incarceration, and, to date. Plaintiff has never been charged with any crimes

 7   arising from his arrest.

 8                                    FIRST CAUSE OF ACTION
                                   False Arrest/False Imprisonment
 9                               (Against Defendant and DOES 1-50)

10          12.      Plaintiff hereby adopts and incorporates by reference paragraphs 1

11   through 11, inclusive, and repleads the allegations contained therein as though fully set

12   forth herein.

13          13.      Plaintiff was held in custody by Defendant COUNTY OF SACRAMENTO

14   and DOES 1-50, and each of them, for approximately twenty-seven (27) days without

15   ever having been brought before a judge, or without having been provided any type of
16   procedural due process including, but not limited to, arraignment, bail hearing, or
17   probation revocation hearing.
18          14.      There was an unnecessary delay in releasing Plaintiff from custody.
19   However, at no time did Plaintiff consent to the delay. Plaintiffwas actually harmed as a
50   result of the delay.
21          15.      The conduct of Defendant and DOES 1 -50, and each of them, was a
22   substantial factor in causing Plaintiffs harm.


                                                  4

                            COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
        Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 8 of 18




 1          16.      Defendant and DOES 1 -50, and each of them, is vicariously liable for the

 2   acts of its employees pursuant to California Government Code § 815.2(a). Moreover,

 3   public employees do not have immunity for false imprisonment. California Government

 4   Code §820.4.

 5          17.      As a further direct and proximate result of the conduct by Defendant and

 6   DOES 1-50, and each of them. Plaintiff has suffered financial loss, extreme emotional

 7 distress, mental anguish, outrage, frustration, severe anxiety, damage to his reputation,

 8 embarrassment, and the disruption of his personal life. Plaintiff is therefore entitled to

 9 recover economic and non-economic damages from Defendant and DOES 1-50, and

10 each of them, in amounts according to proof at trial.

11                                SECOND CAUSE OF ACTION
            Violation of Civil Rights Resulting in False Arrest/False Imprisonment
12                                Violation of 42 U.S.C. § 1983
                               (Against Defendant and DOES 1-50)
13
            18.      Plaintiff hereby adopts and incorporates by reference paragraphs 1
14
     through 17, inclusive, and repleads the allegations contained therein as though fully set
15
     forth herein.
16
            19.      In committing the acts complained of herein, Defendant COUNTY OF
17
     SACRAMENTO and DOES 1-50, and each of them, acted under color of state law to
18
     deprive Plaintiff of his constitutionally protected rights as provided by the Constitution of
19
     the United States including, but not limited to: (a) the right not to be deprived of liberty
50
     without due process of law; and (b) the right to be free from false arrest and
21
     imprisonment
22


                                                   5

                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
        Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 9 of 18




 1          20.      In violating Plaintiffs rights as set forth above, Defendant COUNTY OF

 2   SACRAMENTO and DOES 1-50, and each of them, acted under color of state law to

 3 falsely arrest and falsely imprison Plaintiff and then deprive Plaintiff liberty without due

 4   process of law.

 5           21.     As a direct and proximate result of the violation of 42 U.S.C. § 1983 by

 6   Defendant COUNTY OF SACRAMENTO and DOES 1-50, and each of them, Plaintiff

 7 has suffered financial loss, extreme emotional distress, mental anguish, outrage,

 8 frustration, severe anxiety, damage to his reputation, embarrassment, and the

 9 disruption of his personal life. Plaintiff is therefore entitled to recover economic and non-

10 economic damages from Defendant and DOES 1-50, and each of them, in amounts

11   according to proof at trial.

12          22.      In bringing this action, Plaintiff has been required to retain the services of

13 counsel and is therefore entitled to an award of attomey's fees and costs pursuant to 42

14 U.S.C. §1988.

15                                  THIRD CAUSE OF ACTION
               Violation of Civil Rights Based on Unlawful Custom and Practice
16                                 Violation of 42 U.S.C. § 1983
                              (Against Defendant and DOES 1-50)
17
            23.      Plaintiff hereby adopts and incorporates by reference paragraphs 1
18
     through 22, Inclusive, and repleads the allegations contained therein as though fully set
19
     forth herein.
50
            24.      Defendant COUNTY OF SACRAMENTO and DOES 1-50, and each of
21
     them, is, and at all times herein mentioned has been, a public entity and an
22
     incorporated municipality duly authorized and existing as such in and under

                                                    6

                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 10 of 18




 1   the laws of the State of California; and at all times herein mentioned. Defendant

 2   COUNTY OF SACRAMENTO and DOES 1-50, and each of them, possessed the power

 3   and authority to adopt policies and prescribe rules, regulations and practices affecting

 4   the operation ofthe Saaamehto Main Jail, RCCC, and the Sacramento County Sheriffs

 5   Department, including applicable tactics, methods, practices, customs and usages

 6   related to intemal investigations, personnel supervision and records maintenance, and

 7   the proper uses of force by its rank and file, generally.

 8          25.    At all times herein mentioned, employees of the Sacramento Main Jail,

 9   RCCC, and Sacramento County Sheriffs Department were acting under the direction

10   and control of Defendant COUNTY OF SACRAMENTO and DOES 1-50, and each of

11   them, who knowingly and intentionally promulgated, maintained, applied, enforced and

12   suffered the continuation of policies, customs, practices and usages in violation of the

13   Constitution ofthe United States, which customs, policies, practices and usages at all

14   times herein mentioned required and encouraged the employment, deployment and

15   retention of persons as peace officers who have demonstrated their dishonesty and

16   other serious abuses of their powers as peace officers in the employment of Defendant

17   COUNTY OF SACRAMENTO and DOES 1 -50, and each of them.

18          26.    The unconstitutional policies, practices or customs promulgated,
19   sanctioned or tolerated by Defendant COUNTY OF SACRAMENTO and DOES 1-50,
50   and each of them, and its employees, include, but are not limited to, depriving those in
21   custody of liberty without due process of law; and violating the rights of those in custody
22   to be free from false arrest and imprisonment


                                                   7

                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 11 of 18




 1          27.     By reason of the aforesaid policies, customs, practices and usages.

 2   Plaintiff was deprived of his rights under the United States Constitution.

 3           28.    As a direct and proximate result of the violation of 42 U.S.C. § 1983 by

 4   Defendant COUNTY OF SACRAMENTO and DOES 1-50, and each of them, as herein

 5   alleged, Pjaintiff has suffered financial loss, extreme emotional distress, mental anguish,

 6   outrage, frustration, severe anxiety, damage to his reputation, embarrassment, and the

 7   disruption of his personal life. Plaintiff is therefore entitled to recover economic and non-

 8   economic damages from Defendant and DOES 1-50, and each of them, in amounts

 9   according to proof at trial.

10          29.     In bringing this action. Plaintiff has been required to retain the services of

11   counsel and is therefore entitled to an award of attomey's fees and costs pursuant to 42

12   U.S.C. § 1988. .

13          RELIEF REQUESTED:

14          Plaintiff prays that this Court award damages and provide relief as follows:

15                           A. General damages according to proof;

16                           B. Special damages according to proof;

17                           C. Reasonable attorney's fees and costs, according to proof;

18                           D. For such other and further relief as the Court may deem just

19                              and proper.

50   Dated this       day of January 2020.      CABLE LAW, APC

21
                                                       Keith D. g^Dle, Esq.
22                                                     Attomey for Plaintiff
                                                       TAYLOR BROPHY


                         COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
        Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 12 of 18




  1                                 DEMAND FOR JURY TRIAL

  2         Plaintiff hereby demands a jury trial for all claims which a jury is permitted.

  3
      Dated this jK£^ay of January 2020.       CABLE LAW, APC
 4

  5                                                    Keith D. Cable, Esq.
                                                       Attorney for Plaintiff
 6                                                     TAYLOR BROPHY
 7

 8

 9

10

11

12

13

14

15

16

.17

18

19

50

21

22




                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
            Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 13 of 18

                                                                                                                                           SUM-100
                                       SUMMONS                                                                             SOOEL4CO/?71^
                                (CITACION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                          Su|>erior Couiil: Qf California,
(AVISO AL DEMANDADO):
 COUNTY OF SACRAMENTO and DOES 1-50, inclusive
                                                                                                              01/IS/2020
                                                                                                              apenirt
YOU ARE BEING SUED BY PLAINTIFF:                                                                              ^y
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                           Casu Mumbur:
 TAYLOR BROPHY                                                                                                                                              1
  NOTICEI You have been sued. The court may decide against you witiiout your being heard unless you respond wittiin 30 days. Read tiie information
  below.
    You tiave 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response attillscourt and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your virritten response must be in proper legal fomri if you vrant the court to hear your
  case. There may be a court form that you can use for your response. You canfindUiese court fbmis and more infomiation at the Califomia Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, orttiecourthouse nearest you. ifyou cannot pay ttie tiling fee, ask
 the court cleri< for a fee waiver form. If you do not file yourresponseontime,you may lose ttie case by default, and your wages, money, and property
  may be taken without further viramlng from the court.
     There are otiier legalrequirements.You may u/ant to call an attomeyrightaway. If you do not know an attorney, you rnay want to call an attomey
 referral sen/ree. If you cannot afford an attomey, you may be eligible fbrti'eelegal services ftom a nonprofit legal services program. You can k)cate
 these nonprofit groups atthe Callfbmia Legal Senrices Web site (vi/ww.lawhelpcalHbmia.org), the Callfomla Courts Online Self-Help Center
  (vmw.courfirfo.ca.gov/sBlfbelp), or by contacting your local court or county bar association. NOTE: Ttie court tias a statutory Hen for waived fees and
 costs on any settiement or aibitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 lAVISOl Lo han demandado. SI no responde dentro de 30 dias, la corte puede decldk en su contra sin escuchar su versidn. Lea la Informadon a
 continuacidn.
    Tiene 30 DlAS DE CALENDARIO despuds de que le enteguen esta citacidn y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefdr^a no to protegen. Su respuesta por esisrito ti'ene que estar
 en formato legal cwrecto si desea que procesen su caso en la corte Es poslble que haya un formulario que usted pueda usar para su respuesta.
 Puade encontrar estos formularios de la corte y m6s Infonvacion en el Centre de Ayuda de las Cortes de Califorrua (Www.sucorte.ca.govj, en la
 biblioteca de leyes de su condado o en la corte que le quede mas cerca. SI no puede pagar la cuota de presentacidn, pida al secretario de la corte
 que le de un formulario de exencidn de pago de cuotas. SI no preserta su respuesta a tiempo, puede perder el caso por Incumplimiento y la code le
 podrS quitar su sueldo, dinero y bienes sin mis advertencia.
   Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. SI no conoce a un abogado, puede llamar a un servido de
 remlsldn a abogados. SI no puede pagar a un abogado. es posible que cumpla con los recpjisitos para obtener servidos legales gratuitos de un
 programa de sen/lclos legales sin fines de lucro. Puede encontrar estos grupos sn fines de lucro dn el sIHo web de Califorrua Legal Services,
 ^wvw.lawhelpcalifomla.org), en el Centra de Ayuda de las Cortes de Califomia, (Www.sucorte.ca.govj o ponidndose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por ley, la corte Hene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacidn de $10,000 6 mis de valor redbida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes cfe que la corte pueda desectiar el caso.
The name and address of the court is:                                                              CASE NUMBER:
                                                                                                   ^Cmero del CasoX'
(B nombre y direccidn de la corte es): Sacramento County Superior Court
 720 Ninth Street, Sacramento, CA 95814
The name, address, and telephone number of plaintifTs attomey, or plaintiff without an attomey, Is:
(El nombre, la direcddn y d ndmero de tel6fdno del abogado del demandante, o del demandante que no tiene abogado, es):
Keith D. Cable, Esq., CABLE LAW, APC 101 Parkshore Dr., # 100, Folsom, CA 95630,916-608-7995
                   JAN 1 5 2020
 DATE:
 (Fecha)
                                                                     Clerk, by
                                                                     (Secretario)
(Forproof of service ofthis summons, use Prod of Service of Summons (fopn POS-010).)     a. vmAf\
(Para prueba de entrega de esta citatidn use el formulario Proof of Service bf Summons, (PO&O10)).
                                                                                                                                           , Deputy
                                                                                                                                            (Adjunto)



                                NOTICE TO THE PERSON SERVED: You are served
  ISEAL]                           I    I as an individual deferidant
                                   I    I as ttie person sued under ttie fictitious name of (specify):


                                             on behalf of (specify):

                                       under I      I CCP 416.10 (corporation)                             CCP 416.60 (minor)
                                                      CCP 416.20 (defunct corporation)              CZ]    CCP 416.70 (conservatee)
                                               I    I CCP 416.40 (association or partnership) |          | CCP 416.90 (authorized person)
                                              I    I otiier (spedfy):
                                   4. I    I by personal delivery on (dafej:
                                                                                                                                              Page 1 ot 1
F^imAdoptBd tor Usndatory Use
  Judldal Councll of CalKomla                                     SUMIVIONS                                            Cods of CMI Procadure $§ 41220,463
                                                                                                                                      mm.eouniiibjea.goi/
 SUM-100 IRev. Jily 1,2009J


  (
Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 14 of 18


                                   O''!




                                                         V''
               Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 15 of 18
                                                                                                                                                            CIVI-010
  ATTORNEY QR PARTY wrTHOUT ATTORNEY Wame. Stole Ber aumber, end edOvss):                                                    FOR COURT USE ONLY
 -KElfH D. CABLE, ESQ. (SBN 170055)
  CABLE LAW, APC                                                                                                    FILED
  101 PARKSHORE DRIVE, STE. 100                                                                                    Superior Court Df Califomia,
  FOLSOM, CA 95630
         TELEPHONENO.: 9 1 6 - 6 0 8 - 7 9 9 5            FAXNO.: 9 1 6 - 6 0 8 - 7 9 8 6                          Sacrarnento
  ATTORNEY FOR (Name):      Plaintiff TAYLOR BROPHY
SUPERIOR COURT OF CALIFORNIA, COUNTY OF S A C R A M E N T O                                                        Oi/IS/2020
    STREETADDRESS: 720 N I N T H S T R E E T
    MAIUNG ADDRESS: 720 N I N T H S T R E E T
      crrYANDzipccx)E SACRAMENTO, CA 95814                                                                                                                         , deputy
             BRANCH NAME                                                                                           Casu l^umbur:
     CASE NAME:
                                                                                                                       "'r    ^ IJ £. I j         UIJ           S ^
             TAYLOR BROPHY v. COUNTY OF SACRAMENTO, et aJ.                                            CASENUMBB^:
      C M L C A S E COVER        SHEET                       Complex Case Designation
 [ Z ] Unlimited      •         Limited
                                                       C D Counter                    Joinder
        (Amount                 (Amount
                                                                                                       JUDGE
        demanded                demanded is            Filed with first appearance by defendant
      . exceeds $25,000}        $25,000 or less)            (Cal. Rules of Court, rule 3.402)          . DEFT:
                                    Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                         Contract                                 Provisionally Complex Civil Utigation
                                                                                              (Cal. Rules of Court, rules 3.400-3.403)

      B  Auto (22)
         Uninsured motorist (46)
                                                             Breach of contractAwananty (06)
                                                             Rule 3.740 collections (09)             Antitrust/Trade regulation (03)    '
   Other PI/PD/WD (Personal Injury/Property
   •amage/Wrongfiil Death) Tort
         Asbestos (04)
   C Z l Product liability (24)
                                                            Other collections (09)
                                                             Insurance coverage (18)
                                                            Other contract (37)
                                                     Real Property
                                                                                              •
                                                                                              •
                                                                                              •
                                                                                                     Constaiction delect (10)
                                                                                                     Mass tort (40)
                                                                                                     Securities litigation (28)
                                                                                                     Environmental/Toxic tort_(30)
                                                                                                                                                              BYFAX
   •     Medical malpractice (45)                    I    I Eminent domain/Inverse            •      Insurance coverage claims arising from the
   C Z l Other PI/PD/WD (23)                                condemnation (14)                        alMve listed provisionally complex case
                                                     I    I Wrongful eviction (33)                   types (41)
    Non-PI/PD/WD (Other) Tort
         Business tort/unfair business practice (07) 1    I  Other real property (26)         Enforcement     of Judgment
         avll rights (08)                            Unlawful   Detainer                             Enforcement    of Judgment (20)
           Defamation (13)                                  Commerra'al(31)                     IVIiscellaneous Civil Complaint
           Fraud (16)                              [ Z I I Residential (32)                     d ] RICO (27)
           intellectual property (19)                       Dnjgs (38)                          •      Other complaint (nof specified above) (42)
           Professional negligence (25)            Judicial Review                              Miscellaneous Civil Petition
           Other non-PI/PD/WD tort (35)                     Asset forfeiture (05)               •      Partnership and corporate govemance (21)


    I
      a  loyment
           VNAvngtuI tennination (36)
         1 Other employment (15)
                                                   •
                                                   I
                                                            Petition re: arbitration award (11)
                                                          I Wht of mandate (02)
                                                   d ] Other iudicial review (39)
                                                                                                       Other petition (not specified above) (43)


.2. This case •           is    IZI Is not   complex under rule 3.400 of the Callfbmia Rules of Court. If the case is complex, mark the
     factors requiring exceptional judicial management
      a. I     I Large number of separately represented parties            d. I    I Large number of witnesses
      b. I     I Extensive motion practice raising difficult or novel      e. I    I Coordination with related actions pending in one or more courts
                 issues that will be time-consuming to resolve                       in other counties, states, or countries, or in a federal court
                 Substantial amount of documentary evidence                f. •      Substantial postjudgment judidal supervision

3.    Remedes sought fcheck all t h d aix)M: a.\       monetary b. I I nonmonetary: dedaratorv or injunctive relief                             c. I     I punitive
4.    Number of causes of action (spedfy): 3
5.    This case •       is   E     is not a class action suit
6.    If there are any known related cases, file and serve a notice of related case. (You may use fomn CM-015.)_
Date: JANUARY 14,2020                                                                  ^     r
          KEITHD. CABLE, ESQ.                                                      ^
                                 CTYPE OR PRINT NAME)                                            (SIGNATURg^F PARTY OR ATTORNEY t=OR PARTY)
                                                                         NOTICE
  •   Plaintiff must file this cover sheet with the first paper filed In the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
  •   Pile this cover sheet in addition to any cover sheet required by local court rule.
  •   If this case is complex under rule 3.400 et seq. ofthe California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
  •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                           Page 1 of 2
Form Adopted for Mandatory Use                                                                               Cel Rules ot Court rules 2.30,3.220,3.400-3.403,3.740;
  Judicial Council of CalHbmia                          CML CASE COVER SHEET                                        Cal. standards of Judicial Admlnlstratlsn, std. a f 0
  CM.010lRev. July 1,2007]                                                                                                                       www.coi//f//iro.ca.gov
              Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 16 of 18

                                                                                                                                              CM-010
                                         INSTRUCTIONS ON H O W TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along wnth your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet In item 1, you must check
one box fbr the case type that best describes the case. If the case fits both a general and a more specific type of case listed In item 1,
check the more specific one. If the case has multiple causes of aciion, check the box that best Indicates the primary cause of action.
To assist you in completing tiie sheet, examples of the cases ttiat belong under each case type in Item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet vwth the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of ttie Califomia Rules of Court
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising firom a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the foilov/ing: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment The identification of a case as a mle 3.740 collections case on this Ibrm means tiiat it will be exempt from tiie general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a Judgment in mle 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whetiier ttie
case is complex. If a plaintiff believes the case is complex under mis 3.400 ofthe Califomia Rules of Court, ttiis must be indicated by
completing the appropriate boxes in items 1 and Z If a plaintiff designates a case as complex, tfie cover sheet must bo served vwtti the
complaint on all parties to the action. A defendant may file and serve no later tiian the time of its first appearance a joinder in ttie
plaintifTs designation, a counter-designation that ttie case Is not complex, or, if ttie plaintiff has made no designation, a designation tiiat
the case is complex.                                         CASE TYPES AND EXAMPLES
Auto Tort                                         Contract                                           Provisionally Complex Civil Litigation (Cai..
     Auto (22)-Personal Irjury/Propeity               Breach of Conb^ct/Wananty (06)                 Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                           Breach of Rental/Lease                         Antitmst/Trade Regulation (03)
     Uninsured Motorist (46) (fthe                              Contract (not unlawful detainer           Consta-uction Defect (10)
           case Involves an uninsured                               or wrongful eviction)                 Claims Involving Mass Tort (40)
          motorist claim subject to                        Contract/Warranty Breach-Seller                Securities Utigation (28)
           arbitration, cheek this item                         Raintiff (not fraud or negligence)         Environmental/Toxic Tort (30)
          Instead of Auto)                                 Negligent Breach of Contaact/                  Insurance Coverage Claims
Other Pl/POA/VD (Personal Injury/                               Warranty                                       (arising fmm provisionally complex
Property Damage/Wrongful Death)                            OUier Breach of Contractn/Varranty                  case type listed above) (41)
Tort                                                  Coliections (e.g., money owed, open              Enforcement of Judgment
     Ast)estos (04)                                        book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                         Collection Case-Seller Plaintiff                    At)sbract of Judgment (Out of
          A3l)est03 Personal Injury/                       Ottier Promissory Note/Collections                        County)
                Wk'ongiul Death                                 Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or               Insurance Coverage (not provisionally                          domestic relations)
          toxic/errvironmental) (24)                       complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                              Auto Subrogation                                    Administiative Agency Award
          Medical Malpractice-                             Ottier Coverage                                         (not unpaid taxes)
                Physicians & Surgeons                 Ottier Contract (37)                                     Peta'tion/Certiflcatlon of Entry of
          Other Professional Health Care                   Contractual Fraud                                       Judgment    on Unpaid Taxes
                Malpractice                                Ottier Contract Dispute                             Otiier Enforcement of Judgment
     Ottier PI/PD/WD (23)                         Real Property                                                      Case
          Premises Liability (e.g., slip              Eminent Domain/Inverse                           Miscellaneous Civii Complaint
                and fall)                                                                                 RICO (27)
                                                           Condemnation (14)
          Intentional Bodily Injury/PD/WD                                                                 Ottier Complaint (notspeciHed
                                                     Wrongful Eviction (33)                                • above) (42)
                (e.g., assault, vandalism)            Ottier Real Property (e.g., quiettitle)(26)
          Intentional Infliction of                                                                            Declaratory Relief Only
                                                          Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                         Mortgage Foreclosure
          Negligent Infliction of                                                                                    harassmenf)
                                                           Quiet Title                                         Mechanics Uen
                Emotional Distress                        Ottier Real Property (not eminent                    Ottier Commercial Comptaint
          Ottier PI/PD/WD                                  domain, landlordAenant, or
Non-PI/PD/WD (Other) Tort                                                                                            Case (nort-tort/norhcomplex)
                                                          foreclosure)                                         Ottier Civil Complaint
     Business Toit/Unfeir Business                Unlawful Detainer                                                 (non-tort/hon-complex)
         Practice (07)                               Commercial (31)                                   Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,              Residential (32)                                    Partnership and Corporate
         false an-est) (not civil                     Drugs (38) (// tfie case Involves illegd                 Govemance (21)
          harassment) (08)                                 drugs, check this Item; otherwise,             Ottier Petition (not specified
     Defamation (e.g., slander, libel)                    report as Commercial or Residential)                 above) (43)
           (13)                                   Judteial Review                                              Civil Harassment
     Fraud (16)                                      fi&set Forfeiture (05)                                    Woritplace Vtolence
     Intellectual Property (19)                       Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                           Abuse
         Legal Malpractice                                Writ-Administrative Mandamus                         Election Contest
         Otiier Professional Malpractice                  Writ-Mandamus on Umited Court                        Petition for Name Change
              (not medical or legal)                           Case Matter                                     Petition for Relief From Late
      Otiier Non-PI/PD/WD Tort (35)                       Writ-Other Limited Court Case                              Qaim
Employment                                                     Review                                          Other Civil Petition
     Wrongful Tennination (36)                       OUier Judicial Review (39)
     Ottier Employment ( 1 ^                               Review of Healtii Officer Order
                                                           Notice of Appeal-Labor
                                                              Commissioner Appeals
CM.^10 (Rev. July 1,2007)                                                                                                                  Page 2 of 2
                                                      CIVIL C A S E C O V E R S H E E T
                  Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page    17 of 18
                                                                        FOR COURT USE ONLY
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SACRAMENTO
STREET ADDRESS: 720 Ninth STREET


MAILING ADDRESS: 720 Ninth STREET


CITY AND ZIPCODE: Sacramento, CA 95814-1311


BRANCH NAME:     Gordon D Schaber Courthouse

PHONE NUMBER:    (916) 874-5522




 SHORT TITLE:            Brophy vs. County of Sacramento


                     NOTICE OF CASE MANAGEMENT CONFERENCE                                 CASE NUMBER:

                                    AND ORDER TO APPEAR                                  34-2020-00273451-CU-CR-GDS



   Hearing Date
   The above entitled action has been set for a case management conference at 08:30 AM on 07/16/2020
   in Department 43 in accordance with California Rules of Court 212. You must be familiar with the case
   and fully prepared to participate effectively in the case management conference.

   Case Management Statement
   All parties must file and serve a case management statement at least 15 calendar days before the case
   management conference. Parties are encouraged to file a single joint case management statement.

   Minimum Requirements
   Prior to the filing of the case management statement, the parties should have done the following:
      -Served all parties named in the complaint within 60 days after the summons has been issued
      -Ensured that all defendants and cross-defendants have answered, been dismissed, or had their defaults entered
      -Met and conferred with all parties as required by CRC 212 (f) to discuss and resolve issues set forth therein.

   Tentative Ruling
   Following its review of the case management statement(s), the court may determine that a case management
   conference is not necessary.
   To determine whether an appearance is required, the parties must check the court’s tentative rulings after 2:00 p.m.
   on the Court day before the Thursday calendar by accessing the court’s internet website at
   www.saccourt.ca.gov
   Case Management Orders
   At the case management conference, the court will consider whether the case should be ordered to judicial
   arbitration or referred to other forms of Alternative Dispute Resolution. Whether or not a case management
   conference is held, the court will issue a case management order shortly after the scheduled conference date.

   Service of Case Management Notice
   Unless otherwise ordered by the court, plaintiff shall serve a copy of this notice on any party to the complaint
   appearing after the court issued this notice. The cross-complainant shall have the same obligation with respect to
   the cross-complaint.

   Certification Filed in Lieu of Case Management Statement
   If parties in the action file a certification on a form provided by the court at least 15 calendar days prior to the date of
   the case management conference that the case is short cause (five hours or less of trial time), that the pleading
   stage is complete and that the case will be ready for trial within 60 days, the case will be exempted from any further
   case management requirements and will be set for trial within 60-120 days. The certification shall be filed in lieu of a
   case management statement.




                                                                                                                          Page: 1
                                  NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER TO APPEAR
              Case 2:20-cv-00390-TLN-KJN Document 1 Filed 02/21/20 Page 18 of 18
Compliance
Failure to comply with this notice or to appear at the case management conference may result in the imposition of
sanctions (including dismissal of the case, striking of the answer, or payment of money).

Continuances
Case management conference will not be continued except on a showing of good cause. If your case management
conference is continued on motion or by the court on its own motion all parties shall file and serve a new case
management statement at least 15 calendar days before the continued case management conference.



Dated: 01/16/2020

                                                                   Thadd A. Blizzard , Judge of the Superior Court




                                                                                                             Page: 2
                 NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER TO APPEAR
